Citation Nr: 1225630	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  02-10 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for Charcot-Marie-Tooth (CMT) syndrome.

2.  Entitlement to service connection for a neurological disability of the upper and lower extremities, to include CMT and peripheral neuropathy. 

3.  Entitlement to a rating in excess of 10 percent for right retropatellar pain syndrome.

4.  Entitlement to a rating in excess of 10 percent for left retropatellar pain syndrome.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1972 to March 1975.  This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2001 and March 2004 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In August 2007, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  The Veteran also testified before a hearing officer at the RO in August 2004.  Transcripts of both hearings are included in the claims file.  

The Board remanded the case for further action by the originating agency in December 2007 and August 2010.  The case has now returned to the Board for further appellate action.

When the case was most recently remanded in August 2010, the issues on appeal included entitlement to service connection for an acquired psychiatric disorder.  Service connection for an anxiety disorder with symptoms of posttraumatic stress disorder (PTSD) was granted in a September 2010 rating decision.  The award of service connection constitutes a full grant of the benefits sought on appeal, and the claim for entitlement to service connection for an acquired psychiatric disorder is no longer before the Board.  
There is some disagreement in the record as to the scope of the Veteran's claim for entitlement to service connection for a neurological disability.  In the December 2007 remand, the Board noted that Veteran's November 2003 claim for service connection was specifically limited to the issue of peripheral neuropathy.  The Board also noted that peripheral neuropathy was distinguished from the Veteran's CMT in an August 2006 VA examination report.  Although service connection had previously been denied for CMT in a January 1995 rating decision, the Board in December 2007 found that new and material evidence was not needed to reopen the current claim for peripheral neuropathy as it was a new diagnosis that had not been previously considered.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a differently diagnosed disease or injury); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (claim based on a new diagnosis is a new claim). 

However, review of the record clearly shows that the Veteran has not limited his claim merely to peripheral neuropathy.  Instead, he is claiming service connection for specific symptoms, to include pain, numbness, and weakness of the extremities that are the result of a neurological disability.  The Court of Appeals for Veterans Claims (Court) has held that a claim for service connection encompasses all relevant symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, the issue in the instant appeal is properly understood as a claim for service connection for a neurological disability to include both peripheral neuropathy and CMT.  New and material evidence is therefore needed to reopen the aspect of the claim that includes CMT.  See 38 U.S.C.A. § 5108 (West 2002), 38 C.F.R. § 3.156(a) (2011).

The issues of entitlement to a rating in excess of 10 percent for right and left retropatellar pain syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The claim for service connection for CMT was initially denied in an unappealed January 1995 rating decision.  The Veteran attempted to reopen his claim and was denied in an August 2001 rating decision. 

2.  The evidence received since the August 2001 rating decision is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claim.

3.  A neurological disability, to include CMT and peripheral neuropathy, clearly and unmistakably pre-existed active duty service, but is not found to have clearly and unmistakably not been aggravated by service. 

4.  The Veteran's CMT and associated peripheral neuropathy of the upper and lower extremities was incurred during active duty service. 


CONCLUSION OF LAW

1.  New and material evidence has been received to reopen service connection for CMT.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  Service connection for a neurological disability, to include CMT and peripheral neuropathy, is warranted.  38 U.S.C.A. §§ 1110, 1111, 1153; 38 C.F.R. §§ 3.303, 3.304(b), 3.306(a).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

Service connection for CMT was initially denied in a January 1995 rating decision.  The RO determined that the evidence of record did not establish the presence of a nexus between the disability and the Veteran's active duty service.  The Veteran did not appeal the denial of his claim and the January 1995 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).  

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

The Veteran previously attempted to reopen his claim for service connection and was denied in an August 2001 rating decision.  The evidence received since the August 2001 rating decision includes statements and testimony from the Veteran that he experienced symptoms of weakness and loss of sensation in his extremities during active duty service.  The Veteran is competent to report symptoms and injuries that he experienced during service and his testimony is presumed credible for the purpose of determining whether the evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Veteran's statements are new as they were not previously considered and material as they pertain to an unestablished fact of the claim that was previously lacking, i.e. a link between the disability and the Veteran's military service.  Reopening of the claim is therefore granted.  


Service Connection and Reopened Claim

Initially, the Board notes that the March 2007 statement of the case (SOC) addressed whether service connection was warranted for CMT with consideration of the full record.  Because the RO has adjudicated this aspect of the claim for service connection for a neurological disability on the merits and the Board is granting the claim, the Veteran is not prejudiced by the Board's consideration of his claim on a de novo basis.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran contends that service connection is warranted for a neurological disability as it was incurred due to active military service.  In hearings conducted in August 2004 and August 2007, he testified that he first experienced the symptoms of CMT, including weakness and numbness in his lower extremities, during boot camp.  The Veteran also contends that his neurological disability was incurred as a result of exposure to herbicides while he served aboard the USS KITTY HAWK in the waters of Vietnam. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board finds that the record establishes the first element of service connection-a current disability.  In March 1989, the Veteran was admitted to the Kansas City VA Medical Center (VAMC) with complaints of tingling and numbness of the hands and feet.  He reported the presence of these symptoms over the past 15 years with a gradual progression.  Biopsies of the sural nerve and gastrocnemius muscle indicated neuropathy of unknown etiology.  Upon discharge, he was diagnosed with a familial demyelinating sensory-motor neuropathy.  Since that time, the Veteran has received treatment for CMT.  Nerve conduction studies January 2000 and March 2005 also demonstrated peripheral polyneuropathy consistent with a hereditary and familial origin.  In October 1997, a VA physician noted that the Veteran's peripheral neuropathy was secondary to his CMT.  The diagnosis of CMT was also rendered on multiple VA examinations conducted during the claims period, including the most recent examination in April 2010.  Thus, the record establishes the presence of a current neurological disability in the form of hereditary CMT that has resulted in peripheral neuropathy in the bilateral upper and lower extremities.   

The Board must next determine whether there is evidence of in-service incurrence or aggravation of the claimed disability.  Service records are negative for specific evidence of CMT or peripheral neuropathy, but the record contains evidence that the Veteran's neurological disorder is a hereditary condition that pre-existed service.  As there is evidence that the condition pre-existed service, the Board must consider whether the presumption of soundness is applicable in this case.  For purposes of establishing service connection under 38 U.S.C.A. § 1110, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (emphasis added).  

Congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.  But service connection is generally precluded by regulation for such "defects", because they are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007). 

Thus, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110  and 1111.  See 38 C.F.R. § 3.303(c); see also Quirin, 22 Vet. App. at 397; Terry at 1385-86  (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply"). 
Service connection is only possible for a congenital defect is there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.  

The Board must therefore determine whether the Veteran's CMT and associated peripheral neuropathy are congenital defects or diseases.  If the Board finds that it is a defect, the presumption of soundness does not apply and service connection is only warranted for the disorder if there was a superimposed disease or injury during service.  If it is determined that the Veteran has a congenital disease, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin, 22 Vet. App. at 396-397.  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  VA's Office of General Counsel has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service.  See VAOPGCPREC 67-90; 55 Fed. Reg. 43,253 (1990). 

After review of the evidence of record, the Board finds that the Veteran's CMT with associated peripheral neuropathy is a congenital disease and therefore subject to the presumption of soundness.  VA's Office of General Counsel distinguished between congenital or developmental defects and diseases by drawing on medical authorities and case law from other federal jurisdictions.  It concluded that a defect differs from a disease in that a defect is "more or less stationary in nature", while a disease is "capable of improving or deteriorating."  See VAOPGCPREC 82-90 at para. 2.  In this case, the Veteran's CMT has been universally described by the Veteran's health care providers as a familial or hereditary condition and has clearly caused gradual deterioration of the Veteran's systems over time.  Furthermore, in a November 2010 addendum report, a VA physician who examined the Veteran in April 2010 specifically found that the Veteran's CMT was a disease.  The VA examiner noted that the disability is the result of an inherited bad gene, but the effects of the disease have continued to damage the Veteran's muscles and joints over his lifetime.  Thus, the Veteran's CMT is a disease and the Board will proceed with a discussion of the presumption of soundness.  

The Veteran's March 1972 enlistment examination demonstrates that his upper and lower extremities were normal.  Although he reported a history of swollen or painful joints, lameness, and a "trick" or locked knee, no diagnoses were made by the examining physician and no disabilities were "noted" at that time.  Thus, the presumption of soundness attaches and can only be rebutted with clear and unmistakable evidence that the Veteran's CMT existed before enlistment and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

The Board finds that the evidence clearly and unmistakably demonstrates that the Veteran's CMT pre-existed active duty service.  The Veteran has reported at several times during the claims period that he experienced symptoms consistent with CMT as a child, to include frequent falls and stumbles.  Similarly, during the April 2003 VA examination, the Veteran stated that his muscular dystrophy was present prior to his enlistment into active service.  In a November 2010 addendum opinion, the April 2010 VA examiner also explicitly found that the Veteran's CMT pre-existed his entry into service and was present during childhood when it caused motor denervation of various muscles.  Based on this medical and lay evidence, the Board finds that the Veteran's CMT clearly and unmistakably pre-existed his entry into active military service in August 1972.   

Although the Veteran's CMT clearly and unmistakable pre-existed his period of active service, the Board cannot conclude that the neurological disability was clearly and unmistakably not aggravated by the Veteran's active duty service from August 1972 to March 1975.  There is some evidence of non-aggravation; service treatment records are negative for specific findings of neurological difficulties with the upper and lower extremities.  In August 1972 and February 1973, the Veteran reported a 10 year history of knee problems and also stated that his left leg tended to give out.  There are also no neurological complaints after service until April 1986, more than 10 years after his separation from service, when the Veteran complained of a tingling left leg to his private physician.  These findings support a conclusion that the Veteran's CMT was not aggravated during service.  However, during the August 2004 and August 2007 hearings, the Veteran testified that he experienced symptoms of numbness in his extremities during boot camp, but did not seek treatment at that time.  In a February 2001 statement, the Veteran also reported that his symptoms of weakness worsened during service.  As lay person, the Veteran is competent to report his observations of symptoms during service, to include their worsening.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge); see also 38 C.F.R. § 3.159(a)(2).  Thus, while service and post-service treatment records do not document aggravation of the pre-existing neurological condition, the Veteran has reported that his CMT became worse during service.  

There is also some medical evidence in support of a finding of aggravation during service.  In the November 2010 addendum opinion, the April 2010 VA examiner noted that the Veteran's CMT was a progressive condition that had caused denervation throughout the Veteran's adulthood, presumably to include throughout the Veteran's service.  Although the VA examiner found that the progression of the Veteran's disability occurred independently of any other disabilities and as expected (i.e. due to the natural progress of the disease), the examiner also specifically found that the Veteran's CMT was aggravated by repeated falls during service.  As the record contains evidence both for and against a finding of aggravation and both for and against a finding that any aggravation was due to the natural progression of the disease, the Board cannot conclude that the Veteran's CMT clearly and unmistakably was not aggravated during service.  

Thus, the presumption of soundness is not rebutted and the Board must proceed with a direct incurrence service connection analysis.  The record clearly demonstrates the presence of a current disability and in-service injury as the Veteran is competent to report the presence of symptoms such as numbness and weakness in his extremities during active service.  As discussed above, the Veteran is presumed sound at the time of his enlistment into active service, and the presence of symptoms associated with CMT during active duty weighs in favor of the in-service incurrence of the disability.  The Veteran has reported symptoms of CMT during service and the April 2010 VA examiner found that CMT and neuropathy were present during and throughout the Veteran's active duty.  The evidence therefore shows that the Veteran's neurological disability was incurred during active duty service and all the elements necessary for establishing service connection are met.  The claim for service connection for a neurological disability of the upper and lower extremities, to include CMT and peripheral neuropathy, is granted.  

Finally, the Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim. 


ORDER

New and material evidence having been received, the claim for entitlement to service connection for CMT is reopened, and the appeal to this extent is granted.

Entitlement to service connection for a neurological disability of the upper and lower extremities, to include CMT and peripheral neuropathy, is granted.  


REMAND

The Board has determined that service connection is warranted for a neurological disability of the upper and lower extremities, characterized as CMT and peripheral neuropathy.  Because the Veteran's CMT and service-connected knee disabilities share many of the same symptoms, the Board finds that rating the knee disabilities at this time would be premature as the RO has not yet assigned an initial rating to the service-connected neurological condition.  Therefore, the claims for entitlement to increased ratings for retropatellar pain syndrome of both knees are remanded to allow for the implementation of the Board's decision to grant service connection for CMT with peripheral neuropathy, to include the assignment of appropriate initial ratings.  

Accordingly, the case is REMANDED for the following action:

1.  Implement the Board's decision above and assign an appropriate initial disability rating(s) for the service-connected CMT with peripheral neuropathy of the upper and lower extremities. 

2.  Then, readjudicate the claims for entitlement to increased ratings for retropatellar pain syndrome of both knees.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


